DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 01/25/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IN SUK C BULLOCK/            Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending and subject to this Office Action. Claims 10-18 are withdrawn from consideration as being directed to a non-elected invention.

Response to Arguments
Applicant’s arguments (see Appeal Brief filed 01/25/2021) with respect to the rejection of claims 1-9 over the cited references are moot because they do not apply to the rejection presented in the instant Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
While claim 1 recites “alkylating an aromatic hydrocarbon reactant with an alkylating reagent comprising methanol to produce an alkylated aromatic product” in the preamble, there is no recitation in the claim body directed to a process of introducing the alkylating reagent into the reactor and reacting with the aromatic hydrocarbon reactant to produce the alkylated aromatic product. Furthermore, the limitation “wherein the alkylating reagent comprises methanol” at line 8 is redundant in view of the recitation “an alkylating reagent comprising methanol” at line 2. For clarity purposes, Applicant is suggested to amend claim 1 as follows:
A process for alkylating an aromatic hydrocarbon reactant with an alkylating reagent comprising methanol to produce an alkylated aromatic product, comprising:
introducing the aromatic hydrocarbon and the alkylating reagent into a reactor to produce the alkylated aromatic product, wherein the reactor has 
recovering the alkylate aromatic product

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Molinier et al. (US Pub. 2016/0264495 A1; hereinafter “Molinier”), in view of Saint-Gobain (“Chemical Processing Refractory System” https://web.archive.org/web/20170701104137/ http://www.refractories.saint-gobain.com/markets/petrochemistry-chemical-processing. publicly available on July 1, 2017), and as evidenced by Holstein (“Effect of Oxidizing and Reducing Gas Atmosphere on the Iron-Catalyzed Formation of Filamentous Carbon from Methanol” Ind. Eng. Chem. Res. 1994, 33, 1363-1372), Hoyt et al. ("High Temperature Metal Deterioration In Atmospheres Containing Carbon-Monoxide and Hydrogen" CORROSION (1959) 15 (12): Abstract; hereinafter “Hoyt”), Bases (“Understanding Refractory Failure-A New Perspective” https://insulation.org/io/articles/understanding-refractory-failure-a-new-perspective/ August 1, 2006), Doshi (“Overview of Saint-Gobain and Introduction to Refractory Solutions for Gasification” https://missionenergy.org/
gasification2017/presentation/SaintGobain.pdf), and Finkelshtein (US Pat. 7,887,776 B2).
Regarding claims 1-3, Molinier discloses a process for alkylating/methylating toluene and benzene (i.e. an aromatic reactant) with methanol to produce xylenes (i.e. an alkylated aromatic product), the process comprising: 
introducing toluene and benzene to a reactor (Fig. 1, 31) ([0041]-[0042]); and 
recovering the xylenes-containing product (34) from the reactor, wherein the xylenes are produced by alkylation/methylation of toluene and/or benzene with methanol ([0041]; [0048]). 
Molinier further discloses that the reactor may be of cold-wall design (i.e. a reactor containing a refractory lining on the internal wall), wherein the refractories for cold-wall design are unreactive at reactor operating pressures and temperatures ([0046]).
While Molinier suggests that one skilled in the art of refractory technology will be able to specify the proper refractory material, the reference is silent on the specific composition of the workable refractories and thus fails to explicitly disclose that the inner refractory lining has an iron content below 0.5 wt% iron.
However, it is known in the art that iron (e.g. iron oxide) causes corrosion (i.e., carbon deposition or “metal dusting”) in the presence of hydrocarbons and/or methanol at elevated temperature and that protective coatings can be applied to reactor walls for the protection from such corrosion, as evidenced by Holstein (pg.1363-1364, “Introduction”). Holstein suggests that the “elevated temperature” includes temperatures from 800 to 1200 ºF, i.e., 427-649 ºC (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present invention, one would have been motivated to find an optimized iron content in the refractory material and arrive at the claimed iron content range of “below 0.5 wt%,” because Molinier discloses operating methylation reaction in the presence of methanol and a hydrocarbon reagent (e.g. toluene) at elevated temperatures and iron is known to react with methanol and/or hydrocarbons and cause corrosion at elevated temperatures. 
Furthermore, Saint-Gobain discloses commercially available refractories with low iron content for chemical processes that can sufficiently withstand severe operating conditions, especially chemical corrosion (Saint-Gobain, pg. 2). For example, the refractories “AL100,” “AL102,” “MS2R,” “MS4,” and “RI34” have an iron content of 0.1%, 0.1%, 0.1%, 0.3%, and 0.1%, respectively (Saint-Gobain, pg. 2-3; see Doshi, pg. 29, for the information on the composition of the cited refractories. The percentages used in the Doshi reference are interpreted as being wt%). Saint-Gobain does not expressly disclose what can be regarded as “severe operating conditions” which its refractories are designed to withstand. However, Saint-Gobain does disclose that the refractories are used in various chemical processes including sulfate production/hydrochloric acid production, which is known to typically operate at temperatures from 500 to 840 ºC, as evidenced by Finkelshtein (col. 1, lines 25-30). Therefore, Saint-Gobain is considered to suggest that its refractories are workable at temperature 
Therefore, before the effective filing date of the instant application, it would have been obvious to use a reactor having an inner refractory lining having an iron content below 0.5 wt% iron, because (i) Molinier suggests using a reactor of cold-wall design (i.e. a reactor containing a refractory lining on the internal wall), wherein the refractory material is unreactive at reactor and regenerator operating conditions, (ii) one skilled in the art would have been motivated to select a refractory lining with low iron content via routine optimization since iron is known to react with hydrocarbons and/or methanol and cause corrosion (metal dusting) at elevated temperatures, and (iii) Saint-Gobain discloses commercially available refractory materials containing an iron content below 0.5 wt%. This involves application of a known refractory material to improve a known methylation process to yield predictable results. 

Regarding claim 4, Molinier discloses that the methylation is conducted at a temperature from 350-700 ºC ([0030]). The claimed range of about 500 to about 700 ºC falls within or overlaps the temperature disclosed in Molinier, and is thus considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

Regarding claim 5, Molinier discloses that the methylation is conducted at a pressure of 100-7000 kPa absolute ([0030]), which is equivalent to 1-70 bar absolute or about 0-69 bar gauge. The claimed range of about 1 barg to about 10 barg falls within the pressure range disclosed in Molinier, and is considered prima facie obvious.

Regarding claims 7 and 8, the refractories “AL100,” “AL102,” “MS2R,” and “RI34,” disclosed by Saint-Gobain, have an iron content of 0.1%, 0.1%, 0.1%, and 0.1%, respectively (Saint-Gobain, pg. 2-3; see Doshi, pg. 29, for the information on the composition of the cited refractories), thereby meeting the claimed ranges of “about 0.0001 wt% to about 0.5 wt% iron” (claim 7) and “about 0.0001 wt% to about 0.15 wt% iron” (claim 8).

Regarding claim 9, Molinier discloses that water is added to the methylation reaction zone ([0031]; [0056]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Molinier (US Pub. 2016/0264495 A1), in view of Saint-Gobain (“Chemical Processing Refractory System” https://web.archive.org/web/20170701104137/http://www.refractories.saint-gobain.com/markets/petrochemistry-chemical-processing. publicly available on July 1, 2017), as applied to claim 1, and as evidenced by Bozzano et al. (US Pat. 7,763,766 B2; hereinafter “Bozzano”).
Regarding claim 6, Molinier does not explicitly disclose that the entire inside lining of the reactor is coated with the refractory. However, refractory linings generally serve as protective layers for reactor walls to provide resistance to carburization and metal-dusting caused by hydrocarbons and/or methanol in catalytic reactions, as evidenced by Bozzano (col. 2, lines 12-15). Therefore, it would have been obvious to coat the entire inside lining of the reactor with a refractory lining in order to minimize the exposure to the reaction and maximize the protection of the inner wall from carburization and/or metal-dusting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 
/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772